                     19-02303-NPO Dkt 2 Filed 06/26/19 Entered 06/26/19 12:28:40 Page 1 of 5

 Fill in this information to identify your case:
 Debtor 1               Kenneth D. Groves
                              Full Name (First, Middle, Last)
 Debtor 2                     Kimberly J. Groves
 (Spouse, if filing)          Full Name (First, Middle, Last)
                                                                     SOUTHERN DISTRICT OF
 United States Bankruptcy Court for the                                  MISSISSIPPI                                  Check if this is an amended plan, and
                                                                                                                      list below the sections of the plan that
 Case number:                                                                                                         have been changed.
 (If known)




Chapter 13 Plan and Motions for Valuation and Lien Avoidance                                                                                            12/17


 Part 1:       Notices

To Debtors:                This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable. The treatment of ALL secured and priority
                           debts must be provided for in this plan.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
                           to confirmation on or before the objection deadline announced in Part 9 of the Notice of Chapter 13 Bankruptcy Case
                           (Official Form 309I). The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation
                           is filed. See Bankruptcy Rule 3015.

                           The plan does not allow claims. Creditors must file a proof of claim to be paid under any plan that may be confirmed.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Length of Plan.

The plan period shall be for a period of 60 months, not to be less than 36 months or less than 60 months for above median income debtor(s). If
fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to creditors
specified in this plan.

2.2           Debtor(s) will make payments to the trustee as follows:

Debtor shall pay $635.40 ( monthly, semi-monthly, weekly, or                     bi-weekly) to the chapter 13 trustee. Unless otherwise ordered by the
court, an Order directing payment shall be issued to the debtor’s employer at the following address:

                         Rankin County School
                         1220 Apple Park Place
                         Brandon MS 39042-0000



APPENDIX D                                                                     Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                     19-02303-NPO Dkt 2 Filed 06/26/19 Entered 06/26/19 12:28:40 Page 2 of 5


 Debtor                Kenneth D. Grove                                                          Case number
                       Kimberly J. Grove

Joint Debtor shall pay $635.40 ( monthly, semi-monthly, weekly, or                    bi-weekly) to the chapter 13 trustee. Unless otherwise ordered
by the court, an Order directing payment shall be issued to the joint debtor’s employer at the following address:

                         Rankin County School
                         1220 Apple Park Place
                         Brandon MS 39042-0000

2.3          Income tax returns/refunds.

             Check all that apply
                      Debtor(s) will retain any exempt income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all non-exempt income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

3.1          Mortgages. (Except mortgages to be crammed down under 11 U.S.C. § 1322(c)(2) and identified in § 3.2 herein.).

             Check all that apply.
              None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
      Insert additional claims as needed.

3.2          Motion for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one..

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                     The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. Unless otherwise ordered by the court, the
                          claim amount stated on a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any
                          contrary amount listed below. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling.

            Name of Creditor                                           Collateral                                   Amount of claim             Interest rate*
 Credit Acceptance Corp                       2014 Hyundai Elantra 70,000 miles                                         $18,029.00                       6.75%
 Exeter Finance Llc                           2018 Nissan Rogue 15,000 miles                                            $25,597.00                       6.75%
*Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District.

Insert additional claims as needed.

3.4          Motion to avoid lien pursuant to 11 U.S.C. § 522.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

                                                                             Mississippi Chapter 13 Plan                                        Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                     19-02303-NPO Dkt 2 Filed 06/26/19 Entered 06/26/19 12:28:40 Page 3 of 5


 Debtor                Kenneth D. Grove                                                             Case number
                       Kimberly J. Grove


             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

                  No look fee:          3,600.00

                   Total attorney fee charged:                       $3600.00

                   Attorney fee previously paid:                     $0

                   Attorney fee to be paid in plan per
                   confirmation order:                               $3,600.00

                  Hourly fee: $             . (Subject to approval of Fee Application.)

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     Internal Revenue Service            $13,500.00                                     .
                     Mississippi Dept. of Revenue        $0.00                                          .
                     Other                                                   $0.00                                          .

4.5          Domestic support obligations.

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:     Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $
                 0.00 % of the total amount of these claims, an estimated payment of $ 0.00
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00.
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Other separately classified nonpriority unsecured claims (special claimants). Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
                          The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows:

           Name of Creditor                          Basis for separate classification    Approximate amount owed               Proposed treatment
                                                              and treatment
                                                                                   Mississippi Chapter 13 Plan                                 Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                     19-02303-NPO Dkt 2 Filed 06/26/19 Entered 06/26/19 12:28:40 Page 4 of 5


 Debtor                Kenneth D. Grove                                                           Case number
                       Kimberly J. Grove

           Name of Creditor                        Basis for separate classification   Approximate amount owed           Proposed treatment
                                                            and treatment
 Dept Of Ed/navient                               Deferred                                           $5,110.00   Pay $0 as Unsecured Creditors
 Dept Of Ed/navient                               Deferred                                           $3,835.00   Pay $0 as Unsecured Creditors
 Dept Of Ed/navient                               Deferred                                           $3,659.00   Pay $0 as Unsecured Creditors
 Dept Of Ed/navient                               Deferred                                           $2,254.00   Pay $0 as Unsecured Creditors
 Dept Of Ed/navient                               Deferred                                           $1,987.00   Pay $0 as Unsecured Creditors
 Dept Of Ed/navient                               Deferred                                           $1,795.00   Pay $0 as Unsecured Creditors
 Dept Of Ed/navient                               Deferred                                           $1,644.00   Pay $0 as Unsecured Creditors
 Nelnet Lns                                       Deferred                                          $23,577.00   Pay $0 as Unsecured Creditors
 Nelnet Lns                                       Deferred                                          $13,877.00   Pay $0 as Unsecured Creditors
 Nelnet Lns                                       Deferred                                          $10,622.00   Pay $0 as Unsecured Creditors
 Nelnet Lns                                       Deferred                                           $8,752.00   Pay $0 as Unsecured Creditors
 Nelnet Lns                                       Deferred                                           $8,352.00   Pay $0 as Unsecured Creditors
 Nelnet Lns                                       Deferred                                           $7,348.00   Pay $0 as Unsecured Creditors
 Nelnet Lns                                       Deferred                                           $7,253.00   Pay $0 as Unsecured Creditors
 Nelnet Lns                                       Deferred                                           $7,182.00   Pay $0 as Unsecured Creditors
 Nelnet Lns                                       Deferred                                           $4,598.00   Pay $0 as Unsecured Creditors
 Nelnet Lns                                       Deferred                                           $4,597.00   Pay $0 as Unsecured Creditors
 Nelnet Lns                                       Deferred                                           $3,606.00   Pay $0 as Unsecured Creditors
 Nelnet Lns                                       Deferred                                           $3,452.00   Pay $0 as Unsecured Creditors
 U S Dept Of Ed/Gsl/Atl                           Deferred                                          $30,223.00   Pay $0 as Unsecured Creditors
 U S Dept Of Ed/Gsl/Atl                           Deferred                                          $20,539.00   Pay $0 as Unsecured Creditors
 U S Dept Of Ed/Gsl/Atl                           Deferred                                          $18,170.00   Pay $0 as Unsecured Creditors
 U S Dept Of Ed/Gsl/Atl                           Deferred                                          $17,757.00   Pay $0 as Unsecured Creditors
 U S Dept Of Ed/Gsl/Atl                           Deferred                                          $10,504.00   Pay $0 as Unsecured Creditors
 U S Dept Of Ed/Gsl/Atl                           Deferred                                          $10,504.00   Pay $0 as Unsecured Creditors
 U S Dept Of Ed/Gsl/Atl                           Deferred                                           $7,811.00   Pay $0 as Unsecured Creditors

Insert additional claims as needed.



 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

 7.1         Property of the estate will vest in the debtor(s) upon entry of discharge.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9:      Signatures:

9.1      Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below. If the Debtor(s) do not have an attorney, the Debtor(s) must provide their
complete address and telephone number.
 X /s/ Kenneth D. Groves                                                 X /s/ Kimberly J. Groves
     Kenneth D. Groves                                                         Kimberly J. Groves
     Signature of Debtor 1                                                     Signature of Debtor 2


                                                                                 Mississippi Chapter 13 Plan                             Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                     19-02303-NPO Dkt 2 Filed 06/26/19 Entered 06/26/19 12:28:40 Page 5 of 5


 Debtor                Kenneth D. Grove                                                    Case number
                       Kimberly J. Grove

       Executed on            June 13, 2019                                  Executed on      June 13, 2019

       4053 Meadowland Dr.                                            4053 Meadowland Dr.
       Address                                                        Address
       Jackson MS 39206-0000                                          Jackson MS 39206-0000
       City, State, and Zip Code                                      City, State, and Zip Code

       Telephone Number                                               Telephone Number


 X     /s/ Michael M. Williams                                        Date     June 13, 2019
       Michael M. Williams
       Signature of Attorney for Debtor(s)
       1441 Lakeover Road
       Jackson, MS 39213
       Address, City, State, and Zip Code
       601-981-2800                                                   7252 MS
       Telephone Number                                               MS Bar Number
       mwilliams@dgwlaw.com
       Email Address




                                                                     Mississippi Chapter 13 Plan                        Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                            Best Case Bankruptcy
